Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 15-24, drawn to a method and system for digital radiography, classified in A61B 6/461.
II. Claims 11-12, drawn to a method for digital radiography generating image using reference data, classified in A61B 6/5205.
III. Claim 13, drawn to a method for digital radiography based on determining whether or not more than one detector is required, classified in A61B 6/4464 .
IV. Claim 14, drawn to a digital radiography using 2 flat panels spaced between 60-120, classified in A61B 6/582.
V. claim 10, drawn to a method implemented on a digital radiography system, claissified in A61B 6/461. 
The inventions are independent or distinct, each from the other because:
Inventions I and II-IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as defined by invention I does not require the specific steps of combination, for example being defined by independent claim 11, 13, 14 or 24.  The subcombination has separate utility such as being a digital 
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method claim as defined by claim 10 does not require a dose sensors of the DR system of claim 1.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II, III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II, III and IV  has separate utility such as being a digital radiography method or system based on its’ individual functionality.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search and consideration for one invention is required for another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
invention I (claims 1-9 and 15-23) in the reply filed on 1/27/21 is acknowledged.  The traversal is on the ground(s) that claim 10, drawn to a method and system, should be examined along with claims 1-9 and 15-23. 
This is not found persuasive because the inventions defined by claim 10 shares no commonality with independent claim 1. Specifically, claim 10 is a method that can be practiced on a different DR system as that compared to the DR system of claim 1 because the method does not require any use of multiple does sensors. Upon a closer reviewing of claim 24, it is agreed that the medium claim 24 defining an instruction process that would require the DR system of claim 1. Thus, claim 24 is grouped as invention I and would be examined along with claims 1-9 and 15-24. Claims 10-14, drawn to nonelected inventions II, III and IV have been withdrawn from consideration. 
This restriction is being extended to correct an error of omission found in the first restriction requirement. In particular, the Examiner has omitted to clarify how claims 10 and 24 have been restricted. Applicant’s counsel, Ms. Yuqin Jin was given a choice on the telephone on February  11, 2021 for another opportunity to elect in writing upon receiving this clarified version of restriction or a choice of a verbal election in the interest of expediting the prosecution. Ms. Jin elected WITHOUT traverse on the telephone to have claims 1-9 and 15-24 examined. 
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the following formal matters: 
Claims 10-14, drawn to nonelected inventions II, III, IV and V have been withdrawn from consideration and should be cancel in order to expedite the allowance of this application. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method for generating an image of a target object that includes directing at least one multiple imaging detectors corresponding to multiple dose sensors to detect and generate images based on the detected radiation of the multiple dose sensors. Independent claims 1 and 24 clearly define a method and a set of instruction for performing this method. Independent claim 15 clearly defines a system that includes a processor with a set of instruction operating the same manner as that of claim 1. Dependent claims 2-9 and 16-23 are allowable for depending on independent claim 1 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (US 2015/0192684 A1) teaches a radiographic image capturing device that includes a fist sensor, a radiation dose detection pixels made of second sensors. Ito differs from the claimed invention that it merely controls the irradiating exposure time based on the output of dose sensors and does not teach to direct image detection sensors to generate image based on the result of multiple dose sensors, particularly in accordance with the requirement of the claimed invention. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884